Citation Nr: 0100299	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder from November 1997 to January 
1999.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active military duty from May 1967 to 
March 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  From November 1997 to January 1999, the veteran's 
service-connected post-traumatic stress disorder resulted in 
occupational and social impairment due to mild symptoms.

2.  Current manifestations of the veteran's service-connected 
post-traumatic stress disorder include insomnia, nightmares, 
depression, anxiety, survivor guilt, intrusive thoughts, 
hypervigilance, exaggerated startle response, flashbacks, and 
fleeting suicidal thoughts.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-traumatic stress disorder from November 1997 to January 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an increased rating for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (2000).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A VA examination dated in April 1987, diagnosed 
post-traumatic stress disorder.  Thereafter, a VA examination 
dated in June 1988, found mild post-traumatic stress disorder 
manifested primarily by recurrent dreams concerning his 
combat time in Vietnam.  The examiner stated that the veteran 
was well adjusted, had a very stable home life, and was doing 
well on the job.  

A VA examination conducted in January 1998, found no evidence 
of suicidal or homicidal ideation.  The veteran denied 
thought insertion, thought broadcasting, and thought control.  
The veteran stated that he had almost daily images and 
thoughts of Vietnam.  He had distressing dreams of Vietnam 3 
to 4 times a week, and at times felt as if he was reliving 
his experience during the war.  The veteran stated that he 
avoided feelings, activities, and places associated with 
Vietnam.  Although he noted that he could love others, he 
preferred to be by himself.  He reported survivor guilt, 
hypervigilance, and an exaggerated startle response.  The 
objective examination reported that the veteran was neatly 
dressed and cooperative.  

He was alert and oriented, and exhibited good eye contact, 
with no abnormal motor movements.  His mood was described as 
fine, and his affect was congruent with his mood.  His speech 
was regular rate and rhythm and he was responsive to cues 
from the examiner.  The veteran's thought process was logical 
and coherent, with no flight of ideas or loosening of 
association.  There was no blocking, confusion, muteness, 
tangentiality, or circumstantiality.  He was able to focus, 
sustain, and shift attention.  There was no evidence of 
delusion thinking, and his though contents were negative for 
auditory or visual hallucinations, with no ideas of 
references, obsessions, or compulsions.  His memory for both 
short-term and remote was intact.  Insight and judgment were 
fair.  The diagnoses included post-traumatic stress disorder, 
mild and chronic, with a global assessment functioning score 
of 70, indicating some mild symptoms or some difficulty in 
social, occupationally, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).   

A VA outpatient treatment record dated in March 1998, 
reported that the veteran had to "check the perimeter" 
before sleeping, recurrent nightmares, sleep walking, 
intrusive thoughts, anxiety, depression, and flashbacks.  The 
veteran stated he had suicidal thoughts.  Survivor guilt was 
shown.  In April 1998, the veteran's affect and mood remained 
depressed.  Sleep impairment, flashbacks, and daily memories 
of Vietnam continued to be problems.  In May 1998, the 
veteran's depression was noted as improving, as was daytime 
anxiety.  Medication provided nightmare suppression; however, 
sleep impairment was still present.  The veteran complained 
of daytime fatigue.  In July 1998, the veteran did not have 
major depression or suicidality.  He was noted as "doing 
reasonably well with flashbacks in the daytime."  Recurrent 
nightmares were reported.  

A VA outpatient treatment record dated in January 1999, 
reported that the veteran had a "flare-up" of his 
post-traumatic stress disorder, with increased problems with 
anxiety, insomnia, nightmares, and flashbacks.  The examiner 
noted that depression 

was present, but the veteran did not have severe major 
depression or suicidal ideation.  In February 1999, increased 
depression was found, with fleeting suicidal thoughts without 
plan or intent.  Continued trouble with insomnia, intrusive 
thoughts, flashbacks, and dreams were reported.  A VA 
outpatient treatment record dated in April 1999, reported 
that the veteran was alert and oriented.  His affect was 
mobile and congruent, and his mood was dysthymic.  His 
thoughts were rational and coherent.  The veteran's speech 
was normal rate and rhythm, and relevant to conversation.  It 
was noted that the veteran had continued problems with 
depression, anxiety, sleep impairment, and nightmares.  The 
veteran denied auditory or visual hallucinations, but did 
have flashbacks.  His feelings of hopelessness and 
helplessness had lessened, but it was noted that the veteran 
had continued feelings of survivor guilt.  A VA outpatient 
treatment record dated in August 1999, reported mood swings 
and nightmares had increased.  From August 1999 to October 
1999, fleeting thoughts of suicide were reported and sleep 
impairment continued.  

VA outpatient treatment records from January 2000 to March 
2000 indicate continued treatment for post-traumatic stress 
disorder.  Depression was noted, with a tendency to think and 
talk slowly, he expected the worse, and generally obsessed 
about things.  Sleep impairment was also reported.  In March 
2000, it was noted that the veteran had thoughts of suicide.  

Service connection for post-traumatic stress disorder was 
granted by a rating action dated in August 1988.  A rating 
action dated in February 1998, granted a 10 percent rating 
for post-traumatic stress disorder, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The 10 percent 
rating was assigned with the effective date of November 1997, 
the date of the veteran's claim for entitlement to an 
increased rating.  See 38 C.F.R. § 3.400 (2000).  This rating 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Subsequent thereto, a rating action dated in February 2000, 
assigned a 30 percent disability rating under the provisions 
of Diagnostic Code 9411, effective January 1999.  This rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
The criteria for a 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Upon review of the evidence, the Board does not find that a 
rating in excess of 10 percent is warranted from November 
1997 to January 1999.  The evidence during that time 
indicates that manifestations of the veteran's 
service-connected post-traumatic stress disorder were mild.  
Although survivor guilt, hypervigilance, anxiety, depression, 
flashbacks, and an exaggerated startle response were 
reported, with daily images and thoughts of Vietnam, as well 
as distressing dreams of Vietnam 3 to 4 times a week, the 
examiner in 1998 found that he was generally functioning 
pretty well with some meaningful interpersonal relationships.  
In May 1998, the veteran's depression was noted as improving, 
as was daytime anxiety.  Medication provided nightmare 
suppression; however, sleep impairment was still present.  In 
July 1998, the veteran did not have major depression or 
suicidality.  He was noted as "doing reasonably well with 
flashbacks in the daytime."  Accordingly, a rating in excess 
of 10 percent for post-traumatic stress disorder for the 
period of November 1997 to January 1999, is not warranted.

Additionally, the Board is of the opinion that current 
manifestations of the veteran's service-connected 
post-traumatic stress disorder do not warrant a disability 
rating in excess of 30 percent.  Although suicidal ideation 
and increased depression have recently been reported, 
manifestations of the veteran's service-connected psychiatric 
disorder have not produced occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impairment 
of short- and long-term memory.  The recent medical evidence 
reported that the veteran was fully oriented and alert, and 
his memory was good for short term and remote recall. His 
thought processes were logical and coherent.  The global 
assessment functioning score in 1998 correspond to symptoms 
that produce mild impairment.  It is also noted that the 
veteran has been married over 30 years to his spouse, and 
reported having a positive experience raising his three 
grandchildren.  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof is not warranted.


ORDER

A rating in excess of 10 percent for post-traumatic stress 
disorder from November 1997 to January 1999, is denied.  An 
increased rating for post-traumatic stress disorder is 
denied.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

